17‐3231‐ag 
Agor v. Sessions 
 
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
 
                                   SUMMARY ORDER 
                                                                                     
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 26th day of September, two thousand eighteen. 
                     
PRESENT:  JOHN M. WALKER, JR.,  
                    DENNY CHIN, 
                                         Circuit Judges, 
                    JOHN F. KEENAN, 
                                         District Judge.*                            
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
LONGINUS AGOR, 
                                         Plaintiff‐Appellant, 
                                                                                           
                                         v.                                         17‐3231‐ag 
                                                                                     
JEFFERSON B. SESSIONS III, in his official capacity 
as Attorney General of the United States, GEOFFREY 
S. BERMAN, in his official capacity as United States 
Attorney for the Southern District of New York, and 
UNITED STATES DEPARTMENT OF HOMELAND 
SECURITY, 
                                         Defendants‐Appellees. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

                                                 
*           Judge John F. Keenan, of the United States District Court for the Southern 
District of New York, sitting by designation. 
                                                                                               

 
FOR PLAINTIFF‐APPELLANT:                   Yoram Nachimovsky, New York, New York 
 
FOR DEFENDANTS‐APPELLEES:                  Brandon M. Waterman, Christopher Connolly, 
                                           Assistant United States Attorneys, for Geoffrey 
                                           S. Berman, United States Attorney for the 
                                           Southern District of New York, New York, 
                                           New York.   
 
              Appeal from the United States District Court for the Southern District of 

New York (Gardephe, J.).  

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Plaintiff‐appellant Longinus Agor appeals the district courtʹs grant of 

summary judgment in favor of defendants‐appellees in this Administrative Procedure 

Act (ʺAPAʺ) case seeking judicial review of a decision of the United States Citizenship 

and Immigration Services (ʺUSCISʺ) denying his application for adjustment of status to 

lawful permanent resident (ʺLPRʺ).  We assume the partiesʹ familiarity with the 

underlying facts, the procedural history of the case, and the issues on appeal. 

              ʺOn appeal from a grant of summary judgment involving a claim brought 

under the [APA], we review the administrative record de novo without according 

deference to the decision of the district court.ʺ  Karpova v. Snow, 497 F.3d 262, 267 (2d 

Cir. 2007).  ʺUnder 5 U.S.C. § 706(2)(A) a reviewing court must hold unlawful and set 

aside any agency action found to be arbitrary, capricious, an abuse of discretion, or 

otherwise not in accordance with law.ʺ  Id.  ʺThe scope of review under the ʹarbitrary 

                                            ‐ 2 ‐ 
 
                                                                                                  

and capriciousʹ standard is narrow and a court is not to substitute its judgment for that 

of the agency.ʺ  Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 

U.S. 29, 43 (1983).  We find no basis for setting aside the agencyʹs decision here.   

              Adjustment to LPR status is a discretionary form of immigration relief that 

is available to aliens who meet certain statutory criteria.  8 U.S.C. § 1255(a).  Although 

federal courts are barred from reviewing a discretionary denial of an adjustment 

application, we retain jurisdiction to review an applicantʹs eligibility to adjust.  8 U.S.C. 

§ 1252(a)(2)(B)(i), (D); Sepulveda v. Gonzales, 407 F.3d 59, 63 (2d Cir. 2005).  Aliens who 

fail to maintain continuous lawful status or who are not in lawful status on the date of 

application are generally barred from adjustment.  8 U.S.C. § 1255(c)(2); 8 C.F.R. 

§ 1245.1(b)(5)‐(6).  Agor does not dispute that he failed to maintain lawful status and 

was not in lawful status when he applied for adjustment in 2009, but argues that he 

remains eligible to adjust status because he is the beneficiary of an immigrant visa 

petition that was filed ʺon or before April 30, 2001ʺ and thus meets the requirements for 

ʺgrandfatheringʺ under 8 U.S.C. § 1255(i).  He relies on the immigrant visa petition that 

he filed with the assistance of William Smart in 1999. 

              To be ʺgrandfathered,ʺ Agor was required to show that the 1999 visa 

petition was ʺapprovable when filed.ʺ  8 C.F.R. § 1245.10(a)(1)(i)(A).  A visa petition is 

ʺapprovable when filedʺ if it ʺwas properly filed, meritorious in fact, and non‐frivolous 

(ʹfrivolousʹ being defined herein as patently without substance).ʺ  8 C.F.R. 



                                             ‐ 3 ‐ 
 
                                                                                               

§ 1245.10(a)(3).  ʺThis determination will be made based on the circumstances that 

existed at the time the qualifying petition or application was filed.ʺ  Id.   The issue is 

whether the petition ʺmerited a legal victoryʺ upon filing, even if it was later abandoned 

or denied based on a change in circumstances.  See Matter of Butt, 26 I. & N. Dec. 108, 

115 (B.I.A. 2013); see also Linares Huarcaya v. Mukasey, 550 F.3d 224 (2d Cir. 2008) 

(deferring to agencyʹs interpretation of this regulation in the context of marriage‐based 

visas and explaining that the ʺgrandfather clause . . . was aimed to protect those who 

had legitimate visa applications on file before the more restrictive amendment came 

into force, rather than giving applicants a second bite at the appleʺ (internal quotation 

marks and emphasis omitted)). 

              Agorʹs 1999 petition sought an employment‐based immigrant visa as an 

ʺoutstanding professor or researcher.ʺ  Agor v. Lynch, 276 F. Supp. 3d 7, 11 (S.D.N.Y. 

2017).  To qualify for an immigrant visa in this category, Agor was required to show 

that he was: (1) ʺrecognized internationally as outstanding in a specific academic area,ʺ 

(2) ʺha[d] at least 3 years of experience in teaching or research in the academic area,ʺ 

and (3) sought to enter the United States for a ʺtenuredʺ or ʺcomparable position with a 

university or institution of higher education,ʺ or private employer to teach or conduct 

research in that academic area.  8 U.S.C. § 1153(b)(1)(B)(i)‐(iii).  Only the employer may 

petition for this visa classification; the alien may not ʺself‐petition.ʺ  8 U.S.C. 

§ 1154(a)(1)(F); 8 C.F.R. § 204.5(i)(1).  The agency regulations also require that the 



                                              ‐ 4 ‐ 
 
                                                                                                    

petition be accompanied by evidence, including an offer of employment from the 

prospective United States employer.  8 C.F.R. § 204.5(i)(3)(iv).   

              Agor does not contend that he qualified for an immigrant visa under this 

category or that his petition was approvable when filed.  Nor could he, as the petition 

was filed not by a United States employer, but by Agor himself, and his petition failed 

to show that he had the requisite work or teaching experience.  Instead, Agor seeks 

equitable or nunc pro tunc relief on the basis that William Smart, who apparently 

falsely held himself out as a lawyer, prepared and filed a fraudulent petition on Agorʹs 

behalf and prevented Agor from receiving notice that his petition was denied. 

              We have not yet determined whether equitable or nunc pro tunc relief is 

available under 8 U.S.C. § 1255(i).  Piranej v. Mukasey, 516 F.3d 137, 145 (2d Cir. 2008).  

At least two of our sister circuits have held that such relief is not available.  See Prasad v. 

Holder, 776 F.3d 222, 226‐28 (4th Cir. 2015); Balam‐Chuc v. Mukasey, 547 F.3d 1044, 1048‐

50 (9th Cir. 2008).  We need not decide the issue in this case.  Even assuming that fraud 

or ineffective assistance on the part of an attorney or other representative can provide a 

basis for equitable relief, Agor did not demonstrate that he exercised due diligence in 

discovering and correcting any errors in the 1999 petition, or that he would have 

qualified in 1999 for an immigrant visa of any kind if not for Smartʹs actions.  See Rashid 

v. Mukasey, 533 F.3d 127, 130‐33 (2d Cir. 2008); Rabiu v. INS, 41 F.3d 879, 882 (2d Cir. 

1994). 



                                             ‐ 5 ‐ 
 
                                                                                       

             We have considered all of Agorʹs remaining arguments and find them to 

be without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                        FOR THE COURT: 
                                        Catherine OʹHagan Wolfe, Clerk 




                                         ‐ 6 ‐